Exhibit 10.3
 
PARK STERLING CORPORATION
RESTRICTED STOCK AWARD


This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of DATE by
and between Park Sterling Corporation (the “Company”), a bank holding company
organized under the laws of the State of North Carolina, and EMPLOYEE NAME (the
“Employee”).
 


 
Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award and further subject to
the provisions of the Park Sterling Corporation 2010 Long-Term Incentive Plan
(the “Plan”), the Company hereby awards as of the Grant Date to the Employee the
Restricted Shares in consideration of the Employee’s services rendered and to be
rendered to the Company (including any Affiliate) (the “Restricted Stock
Award”).
 
A.                            Grant Date:  DATE
 
 
B.
Restricted Shares:  #  shares of the Company’s voting common stock (“Common
Stock”), $1.00 par value per share.

 
C.Plan under which granted:  Park Sterling Corporation 2010 Long-Term Incentive
Plan.
 
D.Vesting:  The Restricted Shares shall become vested, as and to the extent
indicated below, only if the Employee remains in the continuous service of the
Company and its Affiliates through the applicable “Vesting Date” indicated in
the “Vesting Schedule” below:
 
Vesting Date
 
Percentage of Restricted Shares
which are Vested Shares
 
Prior to the first anniversary of the Grant Date
    0 %
First anniversary of the Grant Date
    331/3 %
Second anniversary of the Grant Date
    662/3 %
Third anniversary of the Grant Date
    100 %



Except as provided in Paragraph E. below, the Employee shall forfeit all
unvested Restricted Shares upon Employee’s Termination of Employment prior to an
applicable Vesting Date.


E.           Vesting Rules.


Notwithstanding the requirements of the Vesting Schedule and Paragraph D above,
the Employees shall become 100% vested in the Restricted Shares if the Employee
provides continuous services to the Company and/or any Affiliate following the
Grant Date through the date of any of the earlier events listed below:


(a)           in the event of the Employee’s involuntary Termination of
Employment without Cause; or


(b)           in the event of the Employee’s Termination of Employment due to a
resignation for Good Reason.
 
 
 

--------------------------------------------------------------------------------

 


The Restricted Shares which have satisfied (or are deemed to have satisfied) the
conditions of the Vesting Schedule are herein referred to as the “Vested
Shares.”  Any portion of the Restricted Shares which have not become Vested
Shares in accordance with this Paragraph E. before or at the time of Employee’s
Termination of Employment shall be forfeited.  There will be no proration of the
Vesting Schedule for partial years of service.


 
IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the
Grant Date set forth above.


 
Park Sterling Corporation
 

 
 

By:                 James C. Cherry   DIRECTOR NAME                

 

Title: CEO            



 
 

--------------------------------------------------------------------------------

 
 
ADDITIONAL TERMS AND CONDITIONS OF
 
PARK STERLING CORPORATION
 
RESTRICTED STOCK AWARD
 


1.             Condition to Delivery of Restricted Shares.
 
(a)           Employee must deliver to the Company, within two (2) business days
after the earlier of (i) the Vesting Date on which any Restricted Shares become
Vested Shares, or (ii) the date the Employee makes an election pursuant to
Section 83(b) of the Internal Revenue Code as to all or any portion of the
Restricted Shares, either cash or a certified check payable to the Company in
the amount of all tax withholding obligations (whether federal, state or local)
imposed on the Company by reason of the vesting of the Restricted Shares, or the
making of an election pursuant to Section 83(b) of the Internal Revenue Code, as
applicable, except as provided in Section 1(b).


(b)           If the Employee does not make an election pursuant to Section
83(b) of the Internal Revenue Code, in lieu of paying the withholding tax
obligations in cash or by certified check as required by Section 1(a), Employee
may elect (the “Withholding Election”) to have the actual number of shares of
Common Stock that become Vested Shares reduced by the smallest number of whole
shares of Common Stock which, when multiplied by the Fair Market Value of the
Common Stock, is sufficient to satisfy the amount of the tax withholding
obligations imposed on the Company by reason of the vesting of the Restricted
Shares on the applicable Vesting Date.  Employee may make a Withholding Election
only if all of the following conditions are met:


(i)             the Withholding Election must be made on or prior to the Vesting
Date by executing and delivering to the Company a properly completed Notice of
Withholding Election, in substantially the form of Exhibit A attached hereto;
and


(ii)            any Withholding Election made will be irrevocable; however, the
Executive Committee of the Board of Directors of the Company (the “Committee”)
may, in its sole discretion, disapprove and give no effect to any Withholding
Election.


(c)           Unless and until the Employee provides for the payment of the tax
withholding obligations in accordance with the provisions of this Section 1, the
Company shall have no obligation to deliver any of the Vested Shares and may
take any other actions necessary to satisfy such obligations, including
withholding of appropriate sums from other amounts payable to the Employee.  If
the shares of Common Stock are being traded by brokers and the Employee is not a
“director” or “executive officer”, within the meaning of Section 13(k) of the
Securities Exchange Act of 1934 (Section 402 of the Sarbanes-Oxley Act of 2002),
at the time tax withholding obligations become due, at the request of the
Employee, the Committee may make, or authorize the making of, such arrangements
with the Employee and a broker, dealer or other “creditor” (as defined by
Regulation T issued by the Board of Governors of the Federal Reserve System)
acting on behalf of the Employee for the receipt from such broker, dealer or
other “creditor” of cash by the Company in an amount necessary to satisfy the
Employee’s tax withholding obligations in exchange for delivery of a number of
Vested Shares directly to the broker, dealer or other “creditor” having a value
equal to the cash delivered.
 
 
 

--------------------------------------------------------------------------------

 


2.             Issuance of Restricted Shares.


(a)           The Company shall issue the Restricted Shares as of the Grant Date
in either manner described below, as determined by the Committee in its sole
discretion:


(i)            by the issuance of share certificate(s) evidencing Restricted
Shares to the Secretary of the Company or such other agent of the Company as may
be designated by the Committee or the Secretary (the “Share Custodian”); or


(ii)           by documenting the issuance in uncertificated or book entry form
on the Company’s stock records.


Evidence of the Restricted Shares either in the form of share certificate(s) or
book entry, as the case may be, shall be held by the Company or Share Custodian,
as applicable, until the Restricted Shares become Vested Shares in accordance
with the Vesting Schedule.


(b)           If the shares of Common Stock are registered under the Securities
Act of 1933, as amended (the “Securities Act”) and the Employee is determined by
the Committee to be an “affiliate” of the Company, as such term is defined in
Rule 144 (“Rule 144”) under the Securities Act, the Restricted Shares (and the
Vested Shares resulting therefrom) shall be evidenced only by physical share
certificates.


(c)           When the Restricted Shares become Vested Shares, the Company or
the Share Custodian, as the case may be, shall deliver the Vested Shares to the
Employee or, at the Company’s election, to a broker designated by the Company
(the “Designated Broker”) by either physical delivery of the share
certificate(s) or book entry transfer, as applicable, for the benefit of an
account established in the name of the Employee, in either case, after, to the
extent applicable, payment by the Employee of the tax withholding obligations
pursuant to Section 1(a) and/or reduced by any Vested Shares withheld and
returned to the Company pursuant to Section 1(b) above or delivered to a broker,
dealer or other “creditor” as contemplated by Section 1(c) above (such reduced
number of Vested Shares are referred to in this Section 2(c) as the “Net Vested
Shares”).  If the number of Vested Shares includes a fraction of a share,
neither the Company nor the Share Custodian shall be required to deliver the
fractional share to the Employee, and the Company shall pay the Employee the
amount determined by the Company to be the estimated Fair Market Value
therefor.  At any time after receipt by the Designated Broker, the Employee may
require that the Designated Broker deliver the Net Vested Shares to the Employee
pursuant to such arrangements or agreements as may exist between the Designated
Broker and the Employee.


(d)           In the event that the Employee forfeits any of the Restricted
Shares, the Company shall cancel the issuance on its stock records and, if
applicable, the Share Custodian shall promptly deliver the share certificate(s)
representing the forfeited shares to the Company.


(e)           Employee hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Employee with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Employee.  The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Employee as Vested
Shares or are returned to the Company as forfeited Restricted Shares or as
Vested Shares withheld and returned to the Company pursuant to Section 1(b), as
provided by the applicable terms of this Award.
 
 
 

--------------------------------------------------------------------------------

 


(f)            Unless and until the Restricted Shares become Vested Shares, the
Employee shall be entitled to all rights applicable to holders of shares of
Common Stock including, without limitation, the right to vote such shares and to
receive dividends or other distributions thereon as provided by Section 4,
except as otherwise expressly provided in this Award.


(g)           In the event the number of shares of Common Stock is increased or
reduced as a result of a subdivision or combination of shares of Common Stock or
the payment of a stock dividend or any other increase or decrease in the number
of shares of Common Stock or other transaction such as a merger, reorganization
or other change in the capital structure of the Company, the Employee agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian or recorded in book entry form, as applicable, and shall be
subject to all of the provisions of this Award as if initially granted
hereunder.


3.             Acknowledgement by Employee of Tax Election
Opportunity.  Employee acknowledges that the award of the Restricted Shares
constitutes a transfer of property for federal income tax purposes under Section
83 of the Internal Revenue Code and that the Employee shall have the sole
responsibility for determining whether to elect early income tax treatment by
making an election permitted under Subsection (b) of Section 83 of the Internal
Revenue Code and the sole responsibility for effecting any such election in an
appropriate and on a timely basis.


4.             Dividends.
 
(a)            The Employee shall be entitled to dividends or other
distributions paid or made on Restricted Shares but only as and when the
Restricted Shares to which the dividends or other distributions are attributable
become Vested Shares.  Dividends paid on Restricted Shares will be held by the
Company and transferred to the Employee, without interest, on such date as the
Restricted Shares become Vested Shares.  Dividends or other distributions paid
on Restricted Shares that are forfeited shall be retained by the Company.
 
(b)            The Company’s obligation under this Section 4 shall be an
unfunded and unsecured promise to pay.  The Company shall not be obligated under
any circumstances to fund its financial obligations under this Section 4 prior
to the date any dividends become payable pursuant to the terms of this
Award.  All dividends held in the non-interest bearing account described in
Section 4(a) will remain general assets of the Company subject to the claims of
its general creditors.  This Award does not give the Employee any ownership
interest in the assets of the Company, and all rights of ownership in the
accumulated dividends attributable to Restricted Shares that become Vested
Shares shall be solely those of an unsecured general creditor of the Company.


5.               Restrictions on Transfer of Restricted Shares.


(a)           General Restrictions.  Except as provided by this Award, the
Employee shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Shares.  Any such disposition not made in accordance with
this Award shall be deemed null and void.  The Company will not recognize, or
have the duty to recognize, any disposition not made in accordance with the Plan
and this Award, and any Restricted Shares so transferred will continue to be
bound by the Plan and this Award.  The Employee (and any subsequent holder of
Restricted Shares) may not sell, pledge or otherwise directly or indirectly
transfer (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in or any beneficial interest
in any Restricted Shares except pursuant to the provisions of this Award.  Any
sale, pledge or other transfer (or any attempt to effect the same) of any
Restricted Shares in violation of any provision of the Plan or this Award shall
be void, and the Company shall not record such transfer, assignment, pledge or
other disposition on its books or treat any purported transferee or pledgee of
such Restricted Shares as the owner or pledgee of such Restricted Shares for any
purpose.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Certain Permitted Transfers.  The restrictions contained in this
Section 5 will not apply with respect to transfers of the Restricted Shares
pursuant to applicable laws of descent and distribution; provided that the
restrictions contained in this Section 5 will continue to be applicable to the
Restricted Shares after any such transfer; and provided further that the
transferee(s) of such Restricted Shares must agree in writing to be bound by the
provisions of the Plan and this Award, including the provisions of Section 7.


6.             Additional Restrictions on Transfer.
 
(a)           Certificates evidencing the Restricted Shares shall have noted
conspicuously on the certificate a legend required under applicable securities
laws and reflecting the transfer restrictions set forth herein in addition to
any other legend(s) as the Company deems appropriate and the Employee shall not
make any transfer of the Restricted Shares without first complying with the
restrictions on transfer described in such legends.  Such legends may include
the following:


transfer is restricted


 
The shares evidenced by this certificate have been issued pursuant to an
exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state securities laws and as such may only be
sold or otherwise transferred:  (1) pursuant to registration or an exemption
from registration under the Securities Act, including but not limited to Rule
144 thereunder, and the securities laws of any applicable state or other
jurisdiction; or (2) if, in the opinion of counsel, in form and substance
satisfactory to the issuer, such transfer is exempt from registration or is
otherwise in compliance with applicable federal and state securities laws.



The securities evidenced by this certificate are subject to restrictions on
transfer and forfeiture provisions which also apply to the transferee as set
forth in a restricted stock Award, dated DATE, a copy of which is available from
the Company.


(b)           Opinion of Counsel.  No holder of Restricted Shares may sell,
transfer, assign, pledge or otherwise dispose of (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
any interest in or any beneficial interest in any Restricted Shares, except (i)
pursuant to an effective registration statement under the Securities Act or (ii)
in a transaction that fully complies with Rule 144, without first delivering to
the Company an opinion of counsel (reasonably acceptable in form and substance
to the Company) that neither registration nor qualification under the Securities
Act and applicable state securities laws is required in connection with such
transfer.
 
 
 

--------------------------------------------------------------------------------

 


7.             Lock-up Agreement. The Employee hereby agrees that he will not,
directly or indirectly, sell, offer, contract to sell, grant of options for the
purchase of, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise dispose of any Vested Shares during the thirty (30) days
prior to and the one hundred eighty (180) days (or any shorter period permitted
by the managing underwriter) after the effectiveness of any underwritten public
offering, except as part of such underwritten public offering or if otherwise
permitted by the Company.  The Employee hereby agrees to execute and deliver any
additional document or acknowledgement reflecting the foregoing provisions or
containing similar restrictions as may be requested by the Company or its
managing underwriters in connection with the initial public offering of Common
Stock. The Company may place a legend on any stock certificates representing
Vested Shares and may impose stop-transfer instructions with respect to the
Vested Shares in order to enforce the foregoing restrictions.
 
8.             Change in Capitalization.
 
(a)            The number and kind of Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend in shares of Common Stock to holders of outstanding shares of
Common Stock or any other increase or decrease in the number of shares of Common
Stock outstanding effected without receipt of consideration by the Company.  No
fractional shares shall be issued in making such adjustment.  All adjustments
made by the Committee under this Section shall be final, binding, and
conclusive.
 
(b)            In the event of a merger, consolidation, extraordinary dividend
(including a spin-off), reorganization, recapitalization, sale of substantially
all of the Company’s assets, other change in the capital structure of the
Company, tender offer for shares of Common Stock or a Change in Control, an
appropriate adjustment may be made with respect to the Restricted Shares such
that other securities, cash or other property may be substituted for the Common
Stock held by the Share Custodian or recorded in book entry form pursuant to
this Award.
 
(c)            The existence of the Plan and the Restricted Stock Award shall
not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.


9.              Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of North Carolina; provided,
however, no Restricted Shares shall be issued except, in the reasonable judgment
of the Committee, in compliance with exemptions under applicable state
securities laws of the state in which the Employee resides, and/or any other
applicable securities laws.


10.            Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


11.Notice.  All notices, requests, waivers and other communications required or
permitted hereunder shall be in writing and shall be either personally
delivered, sent by facsimile or by reputable overnight courier service or mailed
by first class mail, return receipt requested, to the recipient at the address
below indicated:
 
 
 

--------------------------------------------------------------------------------

 
 

 
If to the Company:
Park Sterling Corporation               Attn: Secretary               1043 E.
Morehead Street, Suite 201               Charlotte, NC  28204                  
 
If to the Recipient:  
                                           



 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given:  (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified; (c)
five (5) business days after deposit in the United States Mail postage prepaid
by certified or registered mail with return receipt requested at any time other
than during a general discontinuance of postal service due to strike, lockout,
or otherwise (in which case such notice, request, waiver or other communication
shall be effectively given upon receipt) and addressed to the party to be
notified as set forth above; or (d) two (2) business days after deposit with a
national overnight delivery service, postage prepaid, addressed to the party to
be notified as set forth above with next-business-day delivery guaranteed. A
party may change its or his notice address given above by giving the other party
ten (10) days’ written notice of the new address in the manner set forth above.


12.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


13.           Entire Agreement.  Subject to the terms and conditions of the
Plan, this Award expresses the entire understanding and agreement of the parties
with respect to the subject matter.  This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


14.           Headings and Capitalized Terms.  Paragraph headings used herein
are for convenience of reference only and shall not be considered in construing
this Award.  Capitalized terms used, but not defined, in this Award shall be
given the meaning ascribed to them in Section 18 or the Plan, as applicable.


15.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.
 
 
 

--------------------------------------------------------------------------------

 


16.           No Right to Continued Employment.  Neither the establishment of
the Plan nor the grant of the Restricted Stock Award made pursuant to this Award
shall be construed as giving Employee the right to any continued service
relationship with the Company or any Affiliate.


17.           Compliance with Section 409A of the Code.  It is intended that
this Award comply with Section 409A of the Code and the regulations and other
guidance promulgated thereunder (“Code Section 409A”) to the extent it is
subject to Code Section 409A, and this Award will be interpreted and operated
consistently with that intent.  If the Company determines that any provisions of
this Award do not comply with the requirements of Code Section 409A, the Company
has the authority to amend this Award to the extent necessary (including
retroactively) in order to preserve compliance with said Code Section 409A.  The
Company also has express discretionary authority to take such other actions as
may be permissible to correct any failures to comply in operation with the
requirements of Code Section 409A.  Neither the Company nor the Employee has the
discretion to accelerate the timing or schedule of any benefit payment under
this Award that is subject to Code Section 409A, except as specifically provided
herein or as may be permitted pursuant to Code Section 409A.


18.           Special Definitions.


(a)           For purposes of this Award, the term “Cause” has the same meaning
as provided in the employment agreement between the Employee and the Company
and/or, if applicable, any Affiliate on the date of Termination of Employment,
or if no such definition or employment agreement exists, “Cause” means:


(i)           any act by the Employee of fraud against, material
misappropriation from, or material dishonesty to either the Company or any
Affiliate;


 
(ii)
conviction of the Employee of a crime involving breach of trust or moral
turpitude or any felony;



 
(iii)
conduct by the Employee that amounts to willful misconduct, gross and willful
insubordination, gross neglect or inattention to or material failure to perform
the Employee’s duties and responsibilities in the manner and to the extent
required by his position(s) with the Company or any Affiliate, including
prolonged absences; provided that the nature of such conduct shall be set forth
with reasonable particularity in a written notice to the Employee who shall have
ten (10) days following delivery of such notice to cure such alleged conduct,
provided that such conduct is, in the reasonable discretion of the Company,
susceptible to a cure;



 
(iv)
exhibition by the Employee of a standard of behavior within the scope of or
related to his employment that is materially disruptive to the orderly conduct
of the business operations of the Company or any Affiliate (including, without
limitation, substance abuse, sexual harassment or sexual misconduct) in the
reasonable opinion of the Company;



 
(v)
receipt of any form of notice, written or otherwise, that any regulatory agency
having jurisdiction over the Company or any Affiliate intends to institute any
form of formal or informal regulatory action against the Employee; or



 
(vi)
the Employee’s removal and/or permanent prohibition from participating in the
conduct of the affairs of the Company or any Affiliate by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(4) and (g)(1)).

 
 
 

--------------------------------------------------------------------------------

 
 
(b)           For purposes of this Award, the term “Good Reason” has the same
meaning as provided in the employment agreement between the Employee and the
Company and/or, if applicable, any Affiliate on the date of Termination of
Employment, or if no such definition or employment agreement exists, “Good
Reason” means:


(i)           a material reduction of the Employee’s annual base salary from its
then current rate without the Employee’s consent, other than a reduction that
also is applied to substantially all other executive officers of the Company or
Affiliate if Employee’s reduction is substantially proportionate to, or no
greater than, the reduction applied to substantially all other executive
officers; or
 
(ii)           a material diminution in the authority, responsibilities or
duties of the Employee hereunder without the Employee’s consent;
 
provided, however, that for a Termination of Employment by the Employee to be
for Good Reason, the Employee must notify the Company or, if applicable,
Affiliate in writing of the event giving rise to Good Reason within thirty (30)
days following the occurrence of the event (or, if later, thirty (30) days
following the Employee’s knowledge of occurrence of the event), the event must
remain uncured after the expiration of sixty (60) days following the delivery of
written notice of such event to the Company (or Affiliate) by the Employee, and
the Employee must resign effective no later than sixty (60) days following the
Company’s (or Affiliate’s) failure to cure the event and must give at least
thirty (30) days advance written notice prior to the Employee’s effective date
of resignation.


(c)           Other capitalized terms that are not defined herein have the
meaning set forth in the Plan or the Award, except where the context does not
reasonably permit.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


NOTICE OF WITHHOLDING ELECTION
PARK STERLING CORPORATION
RESTRICTED STOCK AWARD
 
 

TO:   Park Sterling Corporation                     FROM:      SSN:             
    RE:   Withholding Election        

 
This election relates to the Restricted Stock Award identified in Paragraph 3
below. I hereby certify that:


(1)My correct name and social security number and my current address are set
forth at the end of this document.


(2)I am (check one, whichever is applicable).


[ ]           the original recipient of the Restricted Stock Award.


 
[ ]
the legal representative of the estate of the original recipient of the
Restricted Stock Award.

 
[ ]      a legatee of the original recipient of the Restricted Stock Award.


 
[ ]
the legal guardian of the original recipient of the Restricted Stock Award.

 


(3)The Restricted Stock Award pursuant to which this election relates was issued
under the Park Sterling Corporation 2010 Long-Term Incentive Plan in the name of
_________________ for a total of ______________ shares of Common Stock. This
election relates to ______ shares of Common Stock to be delivered upon the
vesting of a portion of the Restricted Shares, provided that the numbers set
forth above shall be deemed changed as appropriate to reflect stock splits and
other adjustments contemplated by the applicable provisions of the Restricted
Stock Award and the Plan.


(4)I hereby elect to have certain of the Vested Shares withheld and returned to
the Company, rather than delivered to me, for the purpose of having the value of
such shares applied to pay minimum required federal, state and local, if any,
tax withholding obligations arising from the vesting event.


The fair market value of the Vested Shares to be withheld and returned to the
Company shall be equal to the minimum statutory tax withholding requirements
under federal, state and local law in connection with the vesting event, reduced
by the amount of any cash or certified check payment tendered by me to the
Company in partial payment of such tax withholding obligations.


(5)I understand that this Withholding Election is made prior to the Vesting Date
and is otherwise timely made pursuant to Section 1 of the Restricted Stock Award
and Section 5.1 of the Plan.
 
 
 

--------------------------------------------------------------------------------

 


(6)I further understand that, if this Withholding Election is not disapproved by
the Committee, the Company shall withhold from the Vested Shares a whole number
of shares of Common Stock having the value specified in Paragraph 4 above.


(7)The Plan has been made available to me by the Company.  I have read and
understand the Plan and the provisions of the Restricted Stock Award and I have
no reason to believe that any of the conditions therein to the making of this
Withholding Election have not been met.  Capitalized terms used in this Notice
of Withholding Election without definition shall have the meanings given to them
in the Plan or the Restricted Stock Award, as applicable.
 
 

Dated:     

 

Signature:                  Name (Printed)               Street Address        
      City, State, Zip Code               Social Security Number  



 